            Case 3:19-cv-05409-BHS-MAT Document 1 Filed 05/13/19 Page 1 of 8




 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA
 8
       EQUAL EMPLOYMENT OPPORTUNITY                             CIVIL ACTION NO.
 9     COMMISSION,
10
                              Plaintiff,
11                                                              COMPLAINT
             v.
12                                                              JURY TRIAL DEMAND
13     BONNEVILLE HOT SPRINGS, INC. AND
       CARSON HOT SPRINGS RESORT, LLC,
14
15                             Defendants.

16                                         NATURE OF THE ACTION
17          This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil
18
     Rights Act of 1991 to correct unlawful employment practices on the basis of sex, female, and to
19
     provide appropriate relief to Charging Party and similarly situated female employees who were
20
21 adversely affected by such practices. Plaintiff United States Equal Employment Opportunity
22 Commission (“Plaintiff,” “the Commission,” or “the EEOC”) alleges that Defendants Bonneville
23
     Hot Springs, Inc. and Carson Hot Springs Resort, LLC subjected Holly Nelson and a class of
24
     similarly situated female employees to sexual harassment, including a hostile work environment
25
26 based on their sex, female, and subjected Ms. Nelson to constructive discharge. Plaintiff seeks
27
28
      COMPLAINT – 1                                                     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                   909 FIRST AVE., SUITE 400
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                     PHONE (206) 220-6884
                                                                                      FAX (206) 220-6911
                                                                                      TDD (206) 220-6882
            Case 3:19-cv-05409-BHS-MAT Document 1 Filed 05/13/19 Page 2 of 8




 1 monetary relief, including pecuniary and non-pecuniary compensatory and punitive damages, and
 2 injunctive relief on behalf of Ms. Nelson and a class of similarly situated employees.
 3
                                        JURISDICTION AND VENUE
 4
            1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343
 5
 6 and 1345. This action is authorized and instituted pursuant to Sections 706(f)(1) and (3) of Title VII
 7 of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-5(f)(1) and (3) (“Title VII”), and
 8 Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.
 9
            2.      The employment practices alleged to be unlawful were committed within the
10
11 jurisdiction of the United States District Court for the Western District of Washington.
12                                                 PARTIES
13          3.      Plaintiff is the agency of the United States of America charged with the
14
     administration, interpretation and enforcement of Title VII, and is expressly authorized to bring this
15
     action by Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and 3, and Section 102
16
17 of the Civil Rights Act of 1991, 42 U.S.C. §1981a.
18          4.      At all relevant times, Defendant Bonneville Hot Springs, Inc. has been a corporation
19
     continuously doing business in the state of Washington and employing at least fifteen (15)
20
     employees.
21
22          5.      At all relevant times, Defendant Carson Hot Springs Resort, LLC has been a

23 corporation continuously doing business in the state of Washington and employing at least fifteen
24 (15) employees.
25
26
27
28
      COMPLAINT – 2                                                     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                   909 FIRST AVE., SUITE 400
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                     PHONE (206) 220-6884
                                                                                      FAX (206) 220-6911
                                                                                      TDD (206) 220-6882
            Case 3:19-cv-05409-BHS-MAT Document 1 Filed 05/13/19 Page 3 of 8




 1           6.      At all relevant times, Defendant Bonneville Hot Springs, Inc. has continuously been

 2 an employer engaged in an industry affecting commerce within the meaning of Sections 701(b), (g)
 3
     and (h) of Title VII, 42 U.S.C. §§ 2000e-(b), (g) and (h).
 4
             7.      At all relevant times, Defendant Carson Hot Springs Resort, LLC has continuously
 5
 6 been an employer engaged in an industry affecting commerce within the meaning of Sections
 7 701(b), (g) and (h) of Title VII, 42 U.S.C. §§ 2000e-(b), (g) and (h).
 8                                    ADMINISTRATIVE PROCEDURES
 9
             8.      More than thirty (30) days prior to the institution of this lawsuit, Holly Nelson filed a
10
11 charge of discrimination with the EEOC alleging violations of Title VII by Defendant Bonneville
12 Hot Springs, Inc. On July 19, 2018, the Commission issued a Letter of Determination on Ms.
13 Nelson’s charge finding reasonable cause to believe that Defendants Bonneville Hot Springs, Inc.
14
     and Carson Hot Springs Resort, LLC, through the actions of its owner and general managers,
15
     violated Title VII with regard to Ms. Nelson and similarly situated aggrieved female employees.
16
17 The Letter of Determination invited Defendants to join with the Commission in informal methods of
18 conciliation to endeavor to eliminate the unlawful employment practices and to provide appropriate
19
     relief. The Commission engaged in communications with Defendants to provide Defendants the
20
     opportunity to remedy the discriminatory practices described in the Letter of Determination. The
21
22 Commission was unable to secure from Defendants a conciliation agreement acceptable to the
23 Commission. On September 13, 2018, the Commission issued to Defendants a Notice of Failure of
24 Conciliation, and mailed and emailed such Notice to Defendants. All conditions precedent to the
25
     initiation of this lawsuit have been fulfilled.
26
27
28
      COMPLAINT – 3                                                       EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                     909 FIRST AVE., SUITE 400
                                                                                    SEATTLE, WASHINGTON 98104
                                                                                       PHONE (206) 220-6884
                                                                                        FAX (206) 220-6911
                                                                                        TDD (206) 220-6882
            Case 3:19-cv-05409-BHS-MAT Document 1 Filed 05/13/19 Page 4 of 8




 1                                       STATEMENT OF CLAIMS

 2          9.      From at least January 2, 2014, Defendants have engaged in unlawful employment
 3
     practices in violation of § 703(a) of Title VII, 42 U.S.C. § 2000e-2(a), by subjecting Ms. Nelson and
 4
     other female employees to a hostile work environment based on their sex, female, and by subjecting
 5
 6 Ms. Nelson to constructive discharge.
 7          10.     The practices complained of in paragraph 9 include but are not limited to the
 8 following:
 9
                    a.     The owner of both Defendant entities, Perfil Cam, repeatedly subjected female
10
11 employees to lewd sexual comments, sexual propositions, sexual innuendos, and remarks about their
12 clothing and bodies.
13                 b.      Cam subjected female employees to unwanted touching such as kissing, hugs,
14
     rubbing of their arms and hands, pressing up against and/or touching their breasts. Cam grabbed
15
     female employees’ hands, arms, and/or wrists and did not let go, forcing the female employees to
16
17 pull away from him. Cam also pressed his erect penis up against a female employee. Cam caressed
18 and pulled the hair of female employees.
19
                    c.     Cam asked female employees to come to areas of the resorts that were not
20
     covered by the resorts’ video surveillance cameras. Cam trapped female employees in a room or
21
22 secluded area of the resorts.
23          11.     Ms. Nelson and other female employees reported Cam’s offensive and unwelcome
24 sexual conduct on more than one occasion to various supervisors, managers, and the general
25
     managers. Defendants failed to take prompt or appropriate corrective action to prevent or remedy
26
27
28
      COMPLAINT – 4                                                    EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                  909 FIRST AVE., SUITE 400
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                    PHONE (206) 220-6884
                                                                                     FAX (206) 220-6911
                                                                                     TDD (206) 220-6882
            Case 3:19-cv-05409-BHS-MAT Document 1 Filed 05/13/19 Page 5 of 8




 1 the hostile work environment caused by Cam’s offensive and unwelcome sexual conduct toward Ms.
 2 Nelson and other aggrieved female employees.
 3
            12.     During Ms. Nelson’s employment she was subjected to ongoing sexual harassment.
 4
     Despite assurances from management that Cam would be kept away from her while she worked, Ms.
 5
 6 Nelson saw Cam unaccompanied in the vicinity of her work area. Defendant Bonneville Hot
 7 Springs, Inc.’s inability to control Cam’s behavior made the working conditions so intolerable that
 8 Ms. Nelson felt forced to resign.
 9
            13.     The effect of Defendants’ practices complained of in paragraphs 9-12 above has been
10
11 to deprive Ms. Nelson and other aggrieved female employees of equal employment opportunities
12 because of their sex, female.
13          14.     The unlawful employment practices complained of in paragraphs 9-12 above were
14
     intentional.
15
            15.     The unlawful employment practices complained of in paragraphs 9-12 above were
16
17 done with malice or reckless indifference to the federally protected rights of Ms. Nelson and other
18 aggrieved female employees.
19
                                           PRAYER FOR RELIEF
20
            Wherefore, the EEOC respectfully request that this Court:
21
22          A.      Grant permanent injunction enjoining Defendants and/or its officers, successors,

23 agents, assigns, and all persons in active concert or participation with it, from engaging in any
24 employment practices which discriminate on the basis of sex.
25
26
27
28
      COMPLAINT – 5                                                     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                   909 FIRST AVE., SUITE 400
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                     PHONE (206) 220-6884
                                                                                      FAX (206) 220-6911
                                                                                      TDD (206) 220-6882
             Case 3:19-cv-05409-BHS-MAT Document 1 Filed 05/13/19 Page 6 of 8




 1           B.     Order Defendants to institute and carry out policies, practices, and programs which

 2 provide equal employment opportunities for all employees, and which eradicate the effects of its past
 3
     and present unlawful employment practices.
 4
             C.     Order Defendants to make whole Ms. Nelson and those similarly situated by
 5
 6 providing compensation for past and future pecuniary losses resulting from the unlawful
 7 employment practices described in paragraphs 7-12 above, including past and future out-of-pocket
 8 expenses, in amounts to be determined at trial.
 9
             D.     Order Defendants to make whole Ms. Nelson and those similarly situated by
10
11 providing compensation for past and future non-pecuniary losses resulting from the unlawful
12 employment practices complained of in paragraphs 9-12 above, including without limitation
13 emotional pain, suffering, and loss of enjoyment of life, in amounts to be determined at trial.
14
             E.     Order Defendants to make Ms. Nelson whole by providing appropriate back pay with
15
     prejudgment interest in amounts to be determined at trial, and/or other affirmative relief necessary to
16
17 eradicate the effects of Defendant’s unlawful employment practices described in paragraphs 9-12
18 above, including but not limited to, front pay compensation for Ms. Nelson in lieu of reinstatement
19
     in an amount to be determined at trial.
20
             F.     Order Defendants to pay Ms. Nelson and those similarly situated punitive damages
21
22 for its malicious and reckless conduct described in paragraphs 9-12 above, in amounts to be
23 determined at trial.
24           G.     Grant such further relief as the Court deems necessary and proper in the public
25
     interest.
26
27           H.     Award the Commission its costs of this action.

28
      COMPLAINT – 6                                                     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                   909 FIRST AVE., SUITE 400
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                     PHONE (206) 220-6884
                                                                                      FAX (206) 220-6911
                                                                                      TDD (206) 220-6882
            Case 3:19-cv-05409-BHS-MAT Document 1 Filed 05/13/19 Page 7 of 8




 1                                        JURY TRIAL DEMAND

 2          The Commission requests a jury trial on all questions of fact raised by its complaint.
 3
 4
 5 Dated this 13th day of May, 2019
 6
     ROBERTA L. STEELE                                   JAMES L. LEE
 7 Regional Attorney                                     Deputy General Counsel
 8 JOHN F. STANLEY                                       GWENDOLYN Y. REAMS
 9 Supervisory Trial Attorney                            Associate General Counsel

10 TERI L. HEALY
     Senior Trial Attorney
11
12
     BY: s/ Roberta L. Steele
13 EQUAL EMPLOYMENT OPPORTUNITY
     COMMISSION
14 909 First Avenue, Suite 400                           Office of the General Counsel
15 Seattle, WA 98104-1061                                131 "M" Street NE
     Telephone (206) 220-6915                            Washington, D.C. 20507
16 Facsimile (206) 220-6911
17 Attorneys for Plaintiff EEOC
18
19
20
21
22
23
24
25
26
27
28
      COMPLAINT – 7                                                     EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                   909 FIRST AVE., SUITE 400
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                     PHONE (206) 220-6884
                                                                                      FAX (206) 220-6911
                                                                                      TDD (206) 220-6882
          Case 3:19-cv-05409-BHS-MAT Document 1 Filed 05/13/19 Page 8 of 8




1                                     CERTIFICATE OF SERVICE

2         I hereby certify that on this date, I electronically filed the foregoing with the Clerk of the

3 Court using the CM/ECF system.
4
5
                 DATED this 13th day of May, 2019
6
                                                         /s/ Rebecca Eaton
7                                                        REBECCA EATON
                                                         Paralegal Specialist
8                                                        Equal Employment Opportunity Commission
9                                                        909 First Ave., Suite 400
                                                         Seattle, Washington 98104
10                                                       Telephone: 206-220-6855
11                                                       Fax: 206-220-6911
                                                         Email: rebecca.eaton@eeoc.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     COMPLAINT – 8                                                      EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                                                                   909 FIRST AVE., SUITE 400
                                                                                  SEATTLE, WASHINGTON 98104
                                                                                     PHONE (206) 220-6884
                                                                                      FAX (206) 220-6911
                                                                                      TDD (206) 220-6882
